Title: To Benjamin Franklin from Henry Laurence et al., 2 November 1779
From: Laurence, Henry
To: Franklin, Benjamin


May it Please Your Excellency
Mill Prison Plymouth Nov 2. 1779
It is by the greatest restriction that your humble Petitioners endeavoured to once make mention of the reasons hereunto annexed, were it not out of the greatest, and most Substantial proofs of impulsion, and as it is the sole province of our design, to nudate the Identical interveiws, that your Excellency may have, when further Explicated.
Your Excellency’s humble Petitioners the subscribers, being the now unhappy and infortunate remaining Persons taken in the Brigantine Lexington, in the most Honourable Service of the United States; and have for twenty five months past, laboured under the most disagreeable State of Confinement, as poor indigent subjugated like Criminals, have during that Space of Time proved burdinsome to our Friends the Honourable Commitee, whom so bountifully subsisted in relieving us with necessary Support; but being informed that this Specimen being now exhausted, the Cartel Stopt, the Cold winter approaching, and hunger a severity inconsistent of humanity, there fore we beseech your Excellency, that you will be Pleased to Condescend, to relieve your unhappy Petitioners in their Critical Situation, with little money from our Prize money, or wages due.
Your humble Petitioners being informed that Jonathan Williams Esqr. Executed the Office of Continentel Agent at Nantz, to him we transmited our grevances, derogating a little trifle of help, to be deducted from our wages, but to make us more unhappy in our present Situation, we received neither response or answer, where as it has Caused us ever Since the most impasific State of Life; and that owing to the many jalous items of the Common hands, in as much as the disrespectful assurance that are to be aquired of our Agents, were they there present, when not at least Comunicating his either disapproved, other wise his non acceptance. But as your humble Petitioners are sensible of your Excellency is of a better humanity than to see your suppliants want, though they scarcely able to facilitate the Causes of their Complaint, but as we are Concious of your Excellency, not to have sucled the Breast of Tygarses, or yet of the tawny Lyones, but may have reason to think there may be found Commeseration, upon such an Occation.
May it Pleas your Excellency, your humble Petitioners have thus far attempted in Offering these few lines, though ignorant of the Sutable addresses which be respectfully due to your Excellency, there fore in hopes whatever Omission your Excellency may find in the preceding lines, you will look over it, and your Petitioners are with due respect bound to pray for Your Excellency’s Welfare and Continual happiness
Henry Laurence—Masters mateGeorge Thayer—Masters mateJames Dick—MidshipmanJohn Chester CarpenterJohn Hopes Captains ClerkAls [Also?] Eight Privates
P.S. May it Please your Excellency the aforegoing is Copy of what we wrote you with the Past, dated Oct. 29 and for any particulars, we refer your Excellency to Capt. John Calef the bearer of this, as he can give your Excellency a particular Account of our living in this place, he having had a long experience of it.

  
Addressed: His Excellency Benjamin Franklin / Ambassador to the thirteen United States / of North America / at Paris
Notation: Prisoners in Mill Prison Portsmouth. 2. Nov. 1779
